EXHIBIT 99.3Pro Forma Financial Statements UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed consolidated financial statements are derived from our historical financial statements and give effect to the Merger with EcoSmart. The unaudited pro forma condensed consolidated balance sheets as of March 31, 2014, December 31, 2013 and December 31, 2012 and the unaudited pro forma condensed consolidated statement of operations for the three months ended March 31, 2014 and the years ended December 31, 2013 and December 31, 2012 were prepared as if the Merger had occurred on the first day of each of the periods presented and includes the unaudited historical condensed consolidated statements of operations for EcoSmart. The unaudited pro forma condensed consolidated financial statements have been prepared for informational purposes only to show the effect of the Merger on a historical basis. These financial statements do not purport to be indicative of the financial position or operations that would have actually occurred had the Merger of EcoSmart’s operations been completed at those dates, nor do they project expected results of operations or financial position for any future period or date. Findex.com, Inc. CONDENSED CONSOLIDATED PRO FORMA BALANCE SHEETS March 31, 2014 (Unaudited) FindEx.com, Inc. Pro Forma Pro Forma (As Reported) Adjustments As Adjusted Assets Current assets: Cash and cash equivalents $ $ $ Accounts receivable, trade, net Inventories, net Other current assets Total current assets Property and equipment, net 18 Intangible assets, net Total assets $ $ $ Liabilities and stockholders’ deficit Current liabilities: Current portion of term debt $ $ $ Convertible debt Accrued royalties Accounts payable, trade Accounts payable, related parties Note payable, related party Accrued payroll Other current liabilities Derivative liability Other current liabilities from discontinued operations Total current liabilities Stockholders’ deficit: Preferred stock, $.001 par value 5,000,000 shares authorized -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 103,635,060 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) ) Total stockholders’ deficit ) ) ) Total liabilities and stockholders’ deficit $ $ $ See accompanying notes. (1) To reflect the EcoSmart assets received due to the Merger Agreement. (2) To reflect the EcoSmart liabilities assumed due to the Merger Agreement. F-1 Findex.com, Inc. CONDENSED CONSOLIDATED PRO FORMA STATEMENTS OF OPERATIONS Three Months Ended March 31, 2014 (Unaudited) FindEx.com, Inc. Pro Forma Pro Forma (As Reported) Adjustments As Adjusted Revenues, net of reserves and allowances $ $ $ Cost of sales Gross profit Other operating income and expenses: Sales and marketing expenses General and administrative expenses Product development costs Total operating expenses Loss from operations ) ) ) Other expenses ) ) ) Loss from operations before income taxes ) ) ) Income tax provision - Net loss $ ) $ ) $ ) Net loss per share - basic & diluted: Net loss per share $ $ Weighted average shares outstanding: Weighted average shares used in computing basic and diluted loss per share See accompanying notes. (1) To add sales from EcoSmart operations due to the Merger Agreement. (2) To recognize costs related to EcoSmart's operations due to the Merger Agreement. F-2 Findex.com, Inc. CONDENSED CONSOLIDATED PRO FORMA BALANCE SHEETS December 31, 2013 (Unaudited) FindEx.com, Inc. Pro Forma Pro Forma (As Reported) Adjustments As Adjusted Assets Current assets: Cash and cash equivalents $ $ $ Accounts receivable, trade, net Inventories, net Other current assets Total current assets Property and equipment, net 45 Intangible assets, net Total assets $ $ $ Liabilities and stockholders’ deficit Current liabilities: Current portion of term debt $ $ $ Convertible debt Accrued royalties Accounts payable, trade Accounts payable, related parties Note payable, related party Accrued payroll Other current liabilities Derivative liability Other current liabilities from discontinued operations Total current liabilities Stockholders’ deficit: Preferred stock, $.001 par value 5,000,000 shares authorized -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 103,635,060 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) ) Total stockholders’ deficit ) ) ) Total liabilities and stockholders’ deficit $ $ $ See accompanying notes. (1) To reflect the EcoSmart assets received due to the Merger Agreement. (2) To reflect the EcoSmart liabilities assumed due to the Merger Agreement. F-3 Findex.com, Inc. CONDENSED CONSOLIDATED PRO FORMA STATEMENTS OF OPERATIONS Year Ended December 31, 2013 (Unaudited) FindEx.com, Inc. Pro Forma Pro Forma (As Reported) Adjustments As Adjusted Revenues, net of reserves and allowances $ $ $ Cost of sales Gross profit Other operating income and expenses: Sales and marketing expenses General and administrative expenses Product development costs Bad debt expense Impairment expense Total operating expenses Loss from operations ) ) ) Interest expense ) ) ) Gain on intangible assets Loss from continuing operations before income taxes ) ) ) Income tax provision Loss from continuing operations $ ) $ ) $ ) Discontinued operations: Adjustment to sale of software product line ) ) Income tax provision Income from discontinued operations, net of taxes ) ) Net loss $ ) $ ) $ ) Net loss per share - basic & diluted: Net loss per share from continuing operations $ $ ) Net loss per share from discontinued operations $ $ Net loss per share $ $ ) Weighted average shares outstanding: Weighted average shares used in computing basic and diluted loss per share See accompanying notes. (1) To add sales from EcoSmart operations due to the Merger Agreement. (2) To recognize costs related to EcoSmart's operations due to the Merger Agreement. F-4 Findex.com, Inc. CONDENSED CONSOLIDATED PRO FORMA BALANCE SHEETS December 31, 2012 (Unaudited) FindEx.com, Inc. Pro Forma Pro Forma (As Reported) Adjustments As Adjusted Assets Current assets: Cash and cash equivalents $ $ $ Accounts receivable, trade, net Receivable, in escrow Inventories, net Other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ $ Liabilities and stockholders’ deficit Current liabilities: Current portion of term debt $ $ $ Convertible debt Accrued royalties Accounts payable, trade Accounts payable, related parties Note payable, related party Accrued payroll Other current liabilities Derivative liability Other current liabilities from discontinued operations Total current liabilities Stockholders’ deficit: Preferred stock, $.001 par value 5,000,000 shares authorized -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 103,635,060 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) ) Total stockholders’ deficit ) ) ) Total liabilities and stockholders’ deficit $ $ $ See accompanying notes. (1) To reflect the EcoSmart assets received due to the Merger Agreement. (2) To reflect the EcoSmart liabilities assumed due to the Merger Agreement. F-5 Findex.com, Inc. CONDENSED CONSOLIDATED PRO FORMA STATEMENTS OF OPERATIONS Year Ended December 31, 2012 (Unaudited) FindEx.com, Inc. Pro Forma Pro Forma (As Reported) Adjustments As Adjusted Revenues, net of reserves and allowances $ $ $ Cost of sales Gross profit Other operating income and expenses: Sales and marketing expenses General and administrative expenses Product development costs Impairment expense Total operating expenses Loss from operations ) ) ) Other expenses, net ) ) Interest expense ) ) ) Gain on debt settlement Loss from continuing operations before income taxes ) ) ) Income tax provision Loss from continuing operations $ ) $ ) $ ) Discontinued operations: Gain on debt settlement Income tax provision Income from discontinued operations, net of taxes Net loss $ ) $ ) $ ) Net earnings loss per share - basic & diluted: Net loss per share from continuing operations $ $ ) Net loss per share from discontinued operations $ $ Net loss per share $ $ ) Weighted average shares outstanding: Weighted average shares used in computing basic and diluted loss per share See accompanying notes. (1) To add sales from EcoSmart operations due to the Merger Agreement. (2) To recognize costs related to EcoSmart's operations due to the Merger Agreement. F-6 NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLDIATED FINANCIAL STATEMENTS NOTE 1 – BASIS FOR PRESENTATION The pro forma condensed consolidated financial statements present the pro forma effects of the Merger between Findex.com, Inc. and EcoSmart. As stated within the Merger, Findex assumed substantially all of the assets and liabilities associated with EcoSmart’s operations as of July 23, 2014As a result of the Merger, in addition to our pre-Merger FormTool consumer software business, we are now the holding company of EcoSmart, which is an operating business centered around the development of a proprietary line of state-of-the-art specialty materials coatings that have a broad range of value-adding industrial, commercial, and residential applications. Therefore and moving forward all assets and liabilities of EcoSmart, which include accounts receivable, inventory, certain accounts payable and accrued liabilities as well as notes payables, will be included in continuing operations. The accompanying unaudited pro forma condensed consolidated financial statements are presented assuming the Merger and the EcoSmart operations occurred on the first day of each of the periods presented. The historical information presented for Findex.com, Inc. for the years ended December 31, 2013 and December 31, 2012 are derived from the audited consolidated financial statements contained in our Annual Reports on Form 10-K. The historical information presented for Findex.com, Inc. as of March 31, 2014 and the three months ended is derived from the unaudited condensed consolidated financial statements contained in our Quarterly Report on Form 10-Q along. The pro forma financial information presented in the unaudited pro forma condensed consolidated financial statements is not necessarily indicative of the financial position and results of operations that would have been achieved had the assets and liabilities of the EcoSmart operations been acquired as of the first date of the periods presented. The results of operations presented in the unaudited pro forma condensed consolidated financial statements are not necessarily indicative of the results of future operations of Findex.com, Inc. following the Merger and the acquired operations of EcoSmart. NOTE 2 – PRO FORMA ADJUSTMENTS The accompanying unaudited pro forma condensed consolidated financial statements have been adjusted to give effect to the Merger as follows: a. All asset and liability amounts attributable to EcoSmart’s operations were added to the condensed consolidated results of Findex.com, Inc. The assets related to EcoSmart’s operation are mainly comprised of (i) inventory, (ii) property and equipment and (iii) intangible assets which consist of patents and patents pending acquired from third parties. The liabilities related to EcoSmart’s operations are mainly comprised of (i) accounts payable and accrued expenses, (ii) a note payable, related party and (iii) a convertible note payable which creates a derivative liability. b. Revenue, cost of sales, compensation, product development, and general and administrative expenses attributable to the EcoSmart operations have been reflected as pro forma adjustments on the condensed consolidated results of Findex.com, Inc. to reflect the Merger as of the first day of each of the periods presented. NOTE 3 - NON-RECURRING TRANSACTIONS ASSOCIATED WITH THE MERGER Findex.com, Inc. may experience certain material non-recurring transactions associated with the Merger. Due to the uncertainty of these items, they are not included in the accompanying unaudited pro forma condensed consolidated financial statements. F-7
